Exhibit 10.2

 

[thommessen.jpg]

 

 

ADDENDUM No 4
to a
NOK 600,000,000

 

Multi-Currency Revolving Credit Facility Agreement
originally dated 27 December 2012, and as amended by an

 

Amendment and Restatement Agreement

 

dated 23 October 2014

 

This Addendum No. 4 (the “Addendum”) is made on 10 March 2016 between:

 

(i)

GulfMark Rederi AS of Strandgata 5, 4307 Sandnes, Norway, organisation no. 979
212 658, as borrower (the “Borrower”);

 

(ii)

The banks and financial institutions listed in Schedule 1 of the Agreement (as
defined below), as lenders (together, the “Lenders”);

 

(iii)

DNB BANK ASA of Solheimsgaten 7C, N-5058 Bergen, Norway, organisation number
984 851 006, as mandated lead arranger (the “Arranger”); and

 

(iv)

DNB BANK ASA of Solheimsgaten 7C, N-5058 Bergen, Norway, organisation number
984 851 006, as bookrunner, facility and syndication agent (the “Agent”).

 

(The above mentioned hereinafter also referred to as the “Parties”).

 

WHEREAS:

 

A.

The Parties have entered into a NOK 600,000,000 Multi-Currency Revolving Credit
Facility Agreement dated 27 December 2012, as amended by an Amendment and
Restatement Agreement dated 23 October 2014, by an Addendum dated 13 February
2015, by an Addendum No. 2 dated 7 July 2015 and by an Addendum No. 3 dated 29
January 2016 (as amended from time to time, the “Agreement”), whereby the
Lenders agreed to make available to the Borrower a revolving credit facility in
the aggregate principal amount of up to NOK 600,000,000;

 

B.

In Addendum No. 3 it was anticipated that the "New Vessels" (as defined therein)
were owned by the Borrower. This Addendum is entered into to reflect that such
vessels are owned by GulfMark UK Ltd., another entity within the Group, and that
GulfMark UK Ltd. will be providing security for the Borrower's obligations under
the Finance Documents.

 

 
1

--------------------------------------------------------------------------------

 

 

NOW IT IS HEREBY AGREED AS FOLLOWS:

 

1     definitions

 

In this Addendum, unless the context otherwise requires, terms defined in the
Agreement shall bear the same meaning when used herein and in the preamble
hereto. In addition, the following definitions shall apply:

 

“Agreement” means the Agreement as supplemented and amended by this Addendum.

 

2

Effective date

 

The provisions of this Addendum shall take effect from the date of this
Addendum.

 

3

amendments to the agreement

 

With effect from the Effective Date of this Addendum, the Agreement shall be
amended in the following respect:

 

3.1

Definitions

 

3.1.1

Amended definitions

 

The Parties agree that the below definitions set out in Clause 1 shall be
amended to read as follows;

 

“Fleet Market Value” means the aggregate Market Value of the Vessels and the UK
Vessels based on the most recent valuations.

 

“Market Value” means the fair market value of a Vessel or a UK Vessel (as the
case may be) in NOK, being the average of the valuations of the vessel obtained
from a minimum of two (2) Acceptable Brokers, such valuations to be made
annually at the cost and expense of the Borrower, with or without physical
inspection of the vessel (as the Agent may require) on the basis of a sale for
prompt delivery for cash at arm’s length on normal commercial terms as between a
willing buyer and seller, on an “as is, where is” basis, free of any existing
charter or other contract of employment and/or pool arrangement.

 

3.1.2

New definitions

 

The Parties agree that the following new definitions shall be added to Clause 1
(Definitions and Interpretation) of the Agreement:

 

"UK Guarantor" means GulfMark UK Ltd of 95 Aldwych, London, WC2B 4JF, United
Kingdom, having company no. 02541716

 

"UK Insurance Assignment" means the first priority assignment, made in or more
assignment agreements, of the UK Vessel Insurances to be made between the UK
Guarantor and the Agent (on behalf of the Finance Parties) as security for the
Borrower’s obligations under the Finance Documents, to be in form and substance
satisfactory to the Agent (on behalf of the Finance Parties).

 

"UK Mortgages" means the first priority cross-collateralized mortgages and the
declarations of pledge or deeds of covenants (as applicable) collateral thereto
to be executed and recorded by the UK Guarantor against each of the UK Vessels
in its respective registry in favour of the Agent (on behalf of the Finance
Parties) as security for the Borrower’s obligations under the Finance Documents,
in form and substance satisfactory to the Agent (on behalf of the Finance
Parties)

 

 
2

--------------------------------------------------------------------------------

 

 

"UK Vessels" means the vessels set out in Schedule 2B (UK Vessels).

"UK Vessel Insurances” means, in relation to the UK Vessels, all policies and
contracts of insurance (which expression includes all entries of the Vessels in
a protection and indemnity or war risk association) which are from time to time
during the Security Period in place or taken out or entered into by or for the
benefit of the UK Guarantor (whether in the sole name of the UK Guarantor or in
the joint names of the UK Guarantor and any other person) in respect of any UK
Vessel or otherwise in connection with a UK Vessel and all benefits thereunder
(including claims of whatsoever nature and return of premiums).

 

3.2

Schedules

 

The Parties agree that Schedule 2 (Vessels) of the Agreement shall be amended so
as to read in its entirety in the form of Schedule 2 (Vessels) attached hereto,
and that a new Schedule 2B (UK Vessels) shall be added to the Agreement in the
form as set out in Schedule 2B (UK Vessels) hereto.

 

3.3

Mandatory prepayment

 

The Parties agree that Clause 8.1 (Mandatory prepayment – Total Loss or sale)
and Clause 8.2 (Mandatory prepayment – withdrawal of Security Interest) shall be
amended in its entirety so as to read as follows:

 

"8.1 Mandatory prepayment – Total Loss or sale

 

If at any time after 13 March 2016, a Vessel or a UK Vessel is sold or becomes a
Total Loss, and the Fleet Market Value after such sale or Total Loss is below
300% of the aggregate outstanding unpaid Loans under this Agreement, then the
proceeds of such sale or total loss shall be applied towards the repayment of
the outstanding Loans, to ensure that the Fleet Market Value again is above 300%
of the aggregate outstanding Loans:

 

a)

in case of a sale, on or before the date on which the sale is completed by
delivery of the relevant Vessel or UK Vessel to the buyer; or

 

b)

in the case of a Total Loss, on the earlier of the date falling ninety (90) days
after the Total Loss Date and the receipt by the Agent (on behalf of the Finance
Parties) of the proceeds of Insurance relating to such Total Loss (or in the
event of a requisition for title of such Vessel or UK Vessel, immediately after
the occurrence of such requisition of title).

 

If the Fleet Market Value is above 300% of the aggregate outstanding Loans under
this Agreement following a sale or Total Loss, no prepayment shall be required.
For the purpose of this Clause 8.1 the definition of Total Loss and Total Loss
Date shall apply to each UK Vessel as well as each of the Vessels.

 

 

8.2

Mandatory prepayment – withdrawal of Security Interest

 

If the Security Interest over a Vessel or UK Vessel created by the Finance
Documents is withdrawn or cancelled, such share of the Facility relating to that
Vessel or UK Vessel proportionate to its Market Value shall be prepaid in full
at the date of withdrawal or cancellation of such Security Interest."

 

3.4

Security

 

The Parties agree to amend Clause 17.1 (Security – Loans) to read as follows:

 

 
3

--------------------------------------------------------------------------------

 

 

"17.1 Security – Loans

 

The Borrower’s obligations and liabilities under this Agreement, including
(without limitation) the Borrower’s obligation to repay the Loans together with
all unpaid interest, default interest, commissions, charges, expenses and any
other derived liability whatsoever of the Borrower towards the Lenders and the
Agent in connection with this Agreement, shall at any time until all amounts due
to the Lenders and the Agent hereunder have been paid and/or repaid in full, be
secured by:

 

 

a)

the Parent Guarantee;

 

 

b)

the Mortgages;

 

 

c)

the Assignments of Insurances;

 

 

d)

the Factoring Agreement;

 

 

e)

the Earnings Account Pledge;

 

 

f)

the UK Mortgages; and

 

 

g)

the UK Insurance Assignment.

 

The Borrower undertakes to ensure that the above Security Documents are being
duly executed by the parties thereto in favour of the Agent (on behalf of the
Finance Parties) on or about the date of this Agreement (or such later date
accepted by the Agent (on behalf of the Finance Parties), legally valid and in
full force and effect, and to execute or cause the execution of such further
documentation as the Agent may reasonable require in order for the relevant
Finance Parties to maintain the security position envisaged hereunder."

 

 

3.5

Event of Default

 

The Parties agree to add a new Clause 23.1.15 (UK Guarantor) as follows:

 

"
23.1.15 UK Guarantor

a) The UK Guarantor does not comply with any provision of the Finance Documents
to which it is a party. No Event of Default under this paragraph a) will occur
if the failure to comply is capable of remedy and is remedied within ten (10)
Business Days of the Agent giving notice to the Borrower or the Borrower
becoming aware of the failure to comply;

b) Any representation or statement made or deemed to be made by the UK Guarantor
in a Finance Document proves to be incorrect or misleading in any material
respect when made or deemed to be made; or

 

c) The UK Guarantor becomes subject to any event described in Clause 23.1.6
(Insolvency) a) or c), Clause 23.1.7 (Insolvency proceedings) or Clause 23.1.8
(Creditor's process)."

 

4

continued force and effect

 

Except as set out in this Addendum, the Agreement shall continue in full force
and effect, and the Agreement and this Addendum shall be read and construed as
one instrument. Further, the Borrower confirms that the Security Documents will
continue in full force and effect, and extend to the liabilities and obligations
of the Borrower and the Parent Guarantor under the Agreement as amended by this
Addendum.

 

 
4

--------------------------------------------------------------------------------

 

 

5

conditions SUBSEQUENT

 

5.1

Within 14 March 2016

 

Latest within 14 March 2016, the Borrower shall deliver to the Agent the
following documents or evidence of facts (as the case may be) in a form and
substance satisfactory to the Agent:

 

5.1.1

Miscellaneous

 

a)

Certificate of Incorporation of the Borrower;

 

b)

Articles of Association of the Borrower;

 

c)

Resolutions passed at a board meeting of the Borrower evidencing the approval of
the terms of an addendum or amendment to the Agreement containing the terms set
forth in this Addendum and Addendum No. 3, and the authorisation of its
appropriate officer or officers or other representatives to execute this
Addendum and Addendum No. 3;

 

d)

Certificate of Incorporation of the UK Guarantor;

 

e)

Articles of Association of the UK Guarantor;

 

f)

Secretary's certificate of the UK Guarantor;

 

g)

Resolutions passed at a board meeting and shareholders meeting of the UK
Guarantor evidencing the approval of the terms of this Addendum, including the
UK Mortgages and the UK Insurance Assignment, and the authorisation of its
appropriate officer or officers or other representatives to execute this
Addendum, the UK Mortgages and the UK Insurance Assignment;

 

h)

Relevant constitutional documents in respect of the Parent Guarantor as
requested by Norton Rose Fulbright US LLP for the purpose of issuing their legal
opinion as set out in item (g) below;

 

i)

Resolutions passed at a board meeting of the Parent Guarantor evidencing the
approval of the terms of an addendum or amendment to the Agreement containing
the terms set forth in this Addendum and Addendum No. 3, and the authorisation
of its appropriate officer or officers or other representatives to execute this
Addendum and Addendum No. 3;

 

j)

A legal opinion as regards Norwegian Law matter, issued by Advokatfirmaet
Thommessen AS; and

 

k)

A legal opinion as regards laws of the State of Delaware issued by Norton Rose
Fulbright US LLP

 

l)

A legal opinion as regards English Law matter, issued by Ince & Co.

 

 
5

--------------------------------------------------------------------------------

 

 

5.1.2

Vessel documents

 

In respect of each UK Vessel (excluding MV "Highland Defender"):


 

a)

The UK Mortgage in respect of the UK Vessel, and any Deed of Covenants
collateral thereto (as applicable), duly executed on behalf of the UK Guarantor;

 

b)

The UK Insurance Assignment;

 

c)

Notice of Assignment of UK Vessel Insurances in respect of the UK Vessel and, if
applicable, the insurer’s acknowledgement thereof;

 

d)

Evidence (by way of transcript of registry) that the UK Vessel is registered in
the name of the UK Vessel in the United Kingdom Ship Registry or other
acceptable registry (as applicable), that the UK Mortgage has been executed and
recorded with its intended first priority against the UK Vessel, and that no
other encumbrances, maritime liens, mortgages or debts whatsoever are registered
against the UK Vessel;

 

e)

An updated class certificate and class status report related to the UK Vessel
from the relevant classification society, confirming that the UK Vessel is
classed with the highest class, free of extensions and overdue recommendations,
except (as to any of the foregoing) to the extent that the UK Vessel is laid up
or stacked;

 

f)

Such certificates of insurance and/or insurance policies or cover notes as may
be reasonably necessary to evidence that insurance cover has been taken out in
respect of the UK Vessel in accordance with the terms of the Finance Documents,
and that the Agent’s (on behalf of the Finance Parties) Security Interest in the
insurance policies have been noted in accordance with the relevant notices as
required under the UK Insurance Assignment;

 

g)

Copy of any commercial management agreement for the UK Vessel;

 

h)

Copy of any technical management agreement for the UK Vessel;

 

i)

The UK Vessel’s current SMC;

 

j)

The relevant technical manager’s current DOC;

 

k)

The ISPS certificate for the UK Vessel;

 

l)

Evidence of the Market Value of the UK Vessel;

 

m)

A satisfactory insurance report from an independent insurance consultant in
relation to the UK Vessel Insurances; and

 

n)

Legal Opinion(s) satisfactory to the Agent (on behalf of the Finance Parties)
covering the UK Mortgages and the UK Insurance Assignment (to the extent not
covered by 5.1.1).

 

5.2

Latest by 30 July 2016

 

For the UK Vessel "Highland Defender" each of the documents or evidence of facts
(as the case may be) listed in Clause 5.1.2 (Vessel documents) shall be
delivered latest by 30 July 2016 in a form and substance satisfactory to the
Agent, or, if an extension is required to comply with the current charterparty
of "Highland Defender", latest by 31 August 2016.

 

 
6

--------------------------------------------------------------------------------

 

 

6

Governing law and jurisdiction

 

This Addendum shall be governed by and construed in accordance with Norwegian
Law, and Clause 31 of the Agreement (Governing Law and Enforcement) applies to
this Addendum and any disputes that may arise in relation hereto.

By its signature hereon, the Borrower accepts its appointment as process agent
for the Parent Guarantor and UK Guarantor in Norway.

 

This Addendum has been executed in three copies.

 

* * *

 

 

 

 

 

SIGNATORIES:

 

The Borrower:

GulfMark Rederi AS


By: /s/ Quintin Kneen                                                

Name: Quintin Kneen

Title: Director

 

 

 

The Lenders:

DNB Bank ASA

 


By: /s/ Bjorn Urtegaard                                             

 

Name: Bjorn Sande Urtegaard

Title: Attorney in fact

 

 

The Agent and Arranger:

DNB Bank ASA

 


By: /s/ Bjorn Urtegaard                                             

Name: Bjorn Sande Urtegaard

Title: Attorney in fact

 

 
7

--------------------------------------------------------------------------------

 

 

The content of this Addendum is duly acknowledged and agreed, and capitalized
terms used herein have the meaning set forth therefor in the Agreement.
Furthermore the undersigned confirms as Parent Guarantor that the Parent
Guarantee, and any other Finance Document to which the undersigned is a party,
shall remain in full force and effect.


 

The Parent Guarantor:

GulfMark Offshore, Inc.


By: /s/ Quintin Kneen                                                

Name: Quintin Kneen
Title: President

 

 

 

The content of this Addendum is duly acknowledged and agreed

 

 

The UK Guarantor:

GulfMark UK Ltd.



By: /s/ Quintin Kneen                                               

Name: Quintin Kneen
Title: Director


 
8

--------------------------------------------------------------------------------

 

 

SCHEDULE 2
Vessels

 


vessel NAME



 




TYPE


built


imo no.


“North CRUYS”



 




PSV


2014


9654098


“North Pomor“



 




PSV


2013


9643465


“North Purpose”



 




PSV


2009


9439462


“North Promise”



 




PSV


2007


9364033


Hull no 131 under

construction at SImek AS1

 



 




PSV


Expected

delivery:

1Q2017

 

 



--------------------------------------------------------------------------------



1 Subject to delivery of the Newbulding, and in any event not effective as an
addition to this schedule until the Delivery Date with respect thereto as set
forth herein above.

 

 
9

--------------------------------------------------------------------------------

 

 

SCHEDULE 2B
UK Vessels

 


vessel NAME



 




TYPE


built


imo no.


"HIGHLAND DEFENDER"



 




PSV


2013


9639335


"HIGHLAND GUARDIAN"



 




PSV


2013


9639347


"HIGHLAND KNIGHT"



 




PSV


2013


9643855


"HIGHLAND PRINCESS"



 




PSV


2014


9643867

 


10

 